Name: Commission Regulation (EC) No 2230/1999 of 20 October 1999 opening imports of quantities of quality common wheat, on the one hand, and of quality durum wheat, on the other hand, within the framework of tariff quotas provided for in Regulation (EC) No 778/1999
 Type: Regulation
 Subject Matter: tariff policy;  consumption;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 21. 10. 1999L 271/20 COMMISSION REGULATION (EC) No 2230/1999 of 20 October 1999 opening imports of quantities of quality common wheat, on the one hand, and of quality durum wheat, on the other hand, within the framework of tariff quotas provided for in Regulation (EC) No 778/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Whereas: (1) Commission Regulation (EC) No 778/1999 of 15 April 1999 opening and providing for the administration of tariff quotas for 300 000 tonnes of quality wheat and 50 000 tonnes of durum wheat and repealing Regula- tions (EC) No 529/97 and (EC) No 2228/96 (2) lays down provisions governing imports under these quotas; (2) In view of the situation on the Community market for wheat, import licence applications should be called for under the quota of 300 000 tonnes of quality wheat for a given period; (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Import licence applications may be submitted for quality common wheat falling within CN code 1001 90 99 meeting the criteria laid down in Annex I to Regulation (EC) No 778/ 1999, from the date of entry into force of this Regulation until the end of the 45th day thereafter. 2. A total of 100 000 tonnes of common wheat may be imported in accordance with this Article. 3. Regulation (EC) No 778/1999 shall apply to such imports. Article 2 1. Import licence applications may be submitted for quality durum wheat falling within CN code 1001 10 00 meeting the criteria laid down in Annex I to Regulation (EC) No 778/1999 from the date of entry into force of this Regulation until the end of the 45th day thereafter. 2. A total of 50 000 tonnes of durum wheat may be imported in accordance with this Article. 3. Regulation (EC) No 778/1999 shall apply to such imports. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 101, 16.4.1999, p. 36.